Citation Nr: 0732872	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-40 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for renal 
insufficiency, claimed as secondary to hypertension and 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his current hypertension had its 
onset during his active duty service and that his renal 
insufficiency is secondary to his hypertension.

For VA rating purposes, the term hypertension means the 
diastolic blood pressure is predominately 90 mm. or greater.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The 
veteran's separation from service examination, dated in 
January 1973, reveals that his blood pressure reading was 
136/90 (systolic/diastolic) at that time.  Private and VA 
medical records reflect a current diagnosis of hypertension.  
A VA examination is needed in order to ascertain whether the 
veteran's hypertension is related to, or had its onset 
during, service.

A private medical record, dated in May 2003, shows that the 
veteran was diagnosed with renal failure secondary to 
hypertensive nephropathy.  Thus, this claim must be deferred, 
pending the results of a VA hypertension examination.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine the extent 
and etiology of his hypertension.  Prior 
to the examination, the complete claims 
folder should be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e. at least a 50% 
probability) the veteran's hypertension 
had its onset during, or is related to, 
active duty service; or, if it is caused 
by, or related to, service-connected 
diabetes mellitus.  The rationale for all 
opinions should be provided.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
